Citation Nr: 1036715	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for right abdominal pain, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1988 to 
December 1991, including service in Southwest Asia from August 8, 
1990 to April 5, 1991.

The claim for service connection for right abdominal pain is 
before the Board of Veterans' Appeals (Board) on remand from the 
United States Court of Appeals for Veterans Claims (Court).  In a 
March 2010 Order, the Court endorsed a joint motion for remand, 
vacating the portion of the March 2009 Board decision that denied 
that claim, and remanded the matter for compliance with the 
instructions in the joint motion. 

In March 2009, the matter of service connection for right 
abdominal pain came before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO decision which, in pertinent 
part, denied the claim.

The Board remanded the right abdominal pain claim, among others, 
in August 2006 for additional development.  At that time, the 
Board also denied claims of service connection for shortness of 
breath and for numbness and tingling of the extremities.  The 
appellant had also perfected appeals of denials of service 
connection for memory loss and concentration problem disabilities 
which were also remanded.  Service connection for a cognitive 
disorder to include memory loss and concentration problems was 
granted in a January 2008 rating decision.  In March 2009, the 
Board denied the abdominal pain claim and claims for a blood 
condition and a skin rash.  The appellant appealed the March 2009 
Board decision.  He abandoned the blood condition and skin rash 
claims before the Court.  These issues are no longer before the 
Board.  The sole remaining issue on appeal from the April 2002 
rating decision is service connection for right abdominal pain.

The RO reduced the appellant's disability rating for an irregular 
heartbeat and terminated a TDIU rating effective March 1, 2009, 
in a December 2008 rating decision.  The RO also granted service 
connection for PTSD, assigning an initial 30 percent disability 
rating in a July 2009 rating decision.  The appellant filed a 
September 2009 Notice of Disagreement as to the reductions and 
the initial disability rating for PTSD.  While the claims file 
does not reflect the issuance of a Statement of the Case on these 
issues, VA computer tracking system indicates that the RO has 
dispatched an August 2010 Statement of the Case, which has not 
been perfected.  The Board has no jurisdiction to decide or 
remand these issues.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).


FINDING OF FACT

The appellant's right middle quadrant abdominal pain is not due 
to a known diagnosis, but has not manifested to a compensable 
degree.


CONCLUSION OF LAW

A chronic disability manifested by right abdominal pain was not 
incurred in or aggravated by the appellant's active duty service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a). Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.

Prior to initial adjudication of the appellant's claims, letters 
dated in April 2001 fully satisfied the duty to notify provisions 
as to service connection and undiagnosed illnesses.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since 
the Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
appropriate disability ratings or effective dates to be assigned 
are rendered moot, and no further notice is needed.  See Dingess.

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.

The appellant was afforded medical examinations, most recently in 
2006, 2007 and 2008, to obtain an opinion as to whether his 
claimed abdominal pain condition can be directly attributed to 
service or to a chronic, undiagnosed illness.  Further 
examination or opinion is not needed on the claims because, at a 
minimum, the preponderance of the competent evidence is that the 
claimed conditions may not be associated with the appellant's 
military service or to an undiagnosed illness.  This is discussed 
in more detail below.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II. Service Connection

The appellant contends that he has right abdominal pain as a 
result of an undiagnosed illness.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

A statutory presumption exists for chronic disabilities resulting 
from an undiagnosed illness which became manifest either during 
active service in the Southwest Asia Theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011, confirmed by objective indications.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii) (emphasis 
added).  As noted in the Introduction, the Appellant served in 
the Southwest Asia theater from August 8, 1990 to April 5, 1991.  
The first criterion of the presumption is satisfied.

Additionally, 38 C.F.R. § 3.317(a)(2)(i)(B) further states that 
VA, as yet has not identified any illness other than the three 
identified in section 202(a) as a "medically unexplained chronic 
multi- symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  See 68 Fed. Reg. 34539- 543 (June 10, 
2003).  It was provided, however, in new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the future 
when the Secretary determines that other illnesses meet the 
criteria for a "medically unexplained chronic multi-symptom 
illness."  The claim is not for chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome.  

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of any of 
the following): an undiagnosed illness; a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i) (emphasis added).  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness or medically unexplained chronic multi- symptom illness 
include, but are not limited to, fatigue.  38 C.F.R. § 3.317(b).  
The Board notes that the appellant has already been service-
connected for undiagnosed illness involving fatigue, symptoms of 
irritable bowel syndrome and fibromyalgia.  

An April 2001 letter from a Dr. L.J. states that the appellant 
was having syncopal episodes, with spells of pressure in his head 
and trouble focusing his eyes.  The doctor reported observing 
such episodes in the office.  The appellant had a fast pulse, 
flushed face, warmth and became nauseous.  There was no report of 
right abdominal pain in the letter.  The treatment notes that 
accompanied the letter show August 1997 complaints of pains in 
the chest and back at night, radiating up to the throat.  There 
was retrosternal radiation to the left upper chest.  A September 
1997 note shows complaints of stomach problems and heartburn, 
with some relief from medication.  He reported stomach cramping 
for three days.  He had cramps with eating, some regurgitation, 
without heartburn.  The appellant had abdominal tenderness in the 
epigastric area and right upper quadrant.  A September 1997 
gastroscopy was normal.  The appellant had complaints of chest 
and back pain with tenderness at the right flank to lower center 
chest wall and costal margin in April 1998.  An April 1998 
abdominal ultrasound showed a surgically absent gallbladder.  No 
other abnormality was noted.  An April 1998 gastroscopy was 
performed for abnormal pain of unknown cause.  The appellant had 
very mild esophagitis, with the remainder of the study normal.  

The appellant's VA and private treatment records show hepatitis 
associated with complaints of right abdominal pain.  Beginning in 
June 2001, the appellant's VA treatment records show hepatitis, 
coincident with his complaints of right upper quadrant pain.  The 
records from Community Hospitals of Indiana dated in September 
and October 2001 indicate complaints of radiating pain throughout 
the abdomen.  A September 29, 2001, emergency room report 
indicates that the appellant reported a six month history of 
pain, with an evaluation at the Mayo Clinic in July.  On physical 
examination, the liver was noted 2-3 cm below the costal margin.  
Following examination of the appellant's VA treatment records and 
a battery of laboratory tests, the treating physician suggested 
an autoimmune hepatic disorder.  An October 2001 note states that 
he had abdominal fullness and intermittent diarrhea and 
constipation.  

The appellant had several VA examinations in association with 
this claim.  Three October 2001 VA examination reports are 
pertinent.  At a Gulf War Illness examination, the appellant 
reported right abdominal pain since April 1994.  At a General 
Medical examination, the appellant reported right abdominal pain 
since March 1992.  A November 2002 VA examination report notes 
the presence of hepatitis.  The examiner indicated that the right 
upper abdominal pain may have been related to his hepatitis.  

An April 2003 VA treatment note indicates that the appellant was 
seen by the pain clinic.  The appellant reported pain occurring 
in the right abdomen and chest.  No change was noted with a 
recent medication change.  The possible etiologies were Gulf War 
Syndrome, auto immune process, infection or lumbar spine 
pathology.  The appellant was referred to the Rheumatology 
service concerning immune vs. infectious etiologies.  The note 
indicates that there is no conclusive evidence of Gulf War 
Syndrome at that time.  

A June 2003 note indicates that the appellant had been seen by 
various services including Rheumatology.  The appellant was 
thought not to have a systemic arthritis by Rheumatology.  No 
signs of a neurological disorder were found by Neurology.  The GI 
and Cardiology services wanted to perform re-evaluations.  

An August 2003 note indicates that the appellant had been seen at 
an emergency room for nausea and vomiting.  The appellant was 
worked up for gastroesophageal reflux disease (GERD) and 
constipation with irritable bowel syndrome.  

An October 2003 letter from a VA doctor indicates that the 
appellant had been followed since March 2001.  He had a variety 
of complaints, including right sided abdominal/back pain, diffuse 
joint pains, chronic fatigue, and chronic headaches in addition 
to other chronic medical problems.  The doctor noted that his 
chronic pain symptoms are stable with medications but alter his 
alertness.  He was reported to have unexplained intermittent 
episodes of nausea and diaphoresis that are disabling at the time 
of occurrence.  The doctor indicated that the appellant's ability 
to be employed was very limited.

The appellant's VA and private treatment records show possible 
nonalcoholic steatohepatitis with fibrosis.  Beginning in June 
2001, the appellant's VA treatment records show hepatitis, 
coincident with his complaints of right upper quadrant pain.  The 
records from Community Hospitals of Indiana dated in September 
and October 2001 indicate complaints of radiating pain throughout 
the abdomen.  A September 29, 2001, emergency room report 
indicates that the appellant reported a six month history of 
pain, with an evaluation at the Mayo Clinic in July.  On physical 
examination, the liver was noted 2-3 cm below the costal margin.  
Following examination of the appellant's VA treatment records and 
a battery of laboratory tests, the treating physician suggested 
an autoimmune hepatic disorder.

The appellant had several VA examinations in association with 
this claim.  A November 2003 VA rheumatology note shows 
questionable Gulf War Syndrome, which is listed separately from 
chronic pain.  The doctor indicated that the appellant had 
possible Gulf War Syndrome, multiple somatic complaints and 
diffuse body pain.  He was noted to have evidence of obstructive 
sleep apnea.  A follow up note by a Dr. H. agreed with the prior 
workup, indicating there was no evidence of a primary 
rheumatologic disease.  The note indicates extensive evaluation 
without an etiology.  The examiner indicated that the right upper 
abdominal pain may have been related to his hepatitis.  

The appellant also underwent a December 2003 VA examination.  The 
examiner indicated that the appellant was claiming disability for 
nonalcoholic steatohepatitis with fibrosis.  The diagnosis was 
based on a liver biopsy done at the Cincinnati VA Hospital.  The 
appellant had been found to have abnormal liver chemistries, 
negative cytologies for hepatitis C antibody and hepatitis B 
surface antigen.  The appellant's complaints including symptoms 
of fatigue, arthralgia, headache, visual distortion, sleep 
disturbance, irritable bowel and right upper quadrant pain.  The 
appellant reported a history of chronic fatigue syndrome.  The 
appellant reported that he had very occasional nausea or vomiting 
but no hematemesis or melena.  The appellant reported occasional 
abdominal pain in the right upper and right lower quadrant, but 
denied fever or distension.  The appellant complained of fatigue 
and depression, but no weakness or anxiety.  His symptoms were 
mild to moderate in severity.  He denied any past history of 
biliary tract surgery.  The appellant denied all risk factors for 
hepatitis C, except for a tattoo that was obtained through a 
licensed parlor.  The appellant had no history of active 
hepatitis during service.  He reported not drinking alcohol, and 
drinking socially in the past.  The appellant had hepatomegaly on 
examination, and tenderness in the right upper and lower quadrant 
of the abdomen.  The appellant's liver span was about 14 cm in 
the right mid clavicular line.  The remaining physical 
examination was normal.  The appellant had undergone an upper GI 
endoscopy which showed minimal erythema in the distal esophagus 
with normal stomach and duodenum.  The impression was 
nonalcoholic steatohepatitis with F2 fibrosis.  The examiner 
indicated that the only symptom that may be attributable to the 
hepatitis is the right upper quadrant pain.  The remaining 
symptoms of fatigue, arthralgia, headache, visual disturbance, 
sleep disturbance or irritable bowel were not considered in any 
way related to his having nonalcoholic steatohepatitis in the 
absence of cirrhosis.  

A January 2004 VA treatment note indicates the presence of 
constipation and reflux with abdominal cramping.  The appellant's 
prior medical history indicated the presence of GERD.  The 
appellant was noted to have persistent reflux and symptoms 
consistent with gastroparesis.  

A January 2007 VA examination report indicates that the appellant 
has had chronic abdominal pain one to two times a week, lasting 
from five minutes to an hour each occurrence.  He reported going 
to the emergency room several times in the last year for the 
pain.  The appellant reported that the pain did not improve with 
having a bowel movement.  He denied any emesis.  A 2005 abdominal 
CT scan was unremarkable as to the etiology of his right middle 
quadrant abdominal pain.  The appellant had an upper endoscopy in 
the past, revealing a hiatal hernia, gastric polyp and 
nonbleeding erythmatous gastropathy.  Biopsies were normal.  On 
physical examination the abdomen was soft, with mild tenderness 
in the right upper quadrant, nondistended, no rebound, guarding 
or rigidity.  The examiner reviewed the claims file.  The 
examiner noted the past diagnosis of fatty liver disease with F2 
fibrosis and his past cholescystectomy.  The examiner concluded 
that the etiology of the right middle quadrant abdominal pain 
remained unknown.  He concluded that the pain was not due to a 
known diagnosis and was not at least as likely as not due to an 
undiagnosed illness.  

In order to establish entitlement to service connection under 
section 1117, the evidence must show that the appellant is a 
Persian Gulf veteran who (1) exhibits objective indications; (2) 
of a chronic disability; (3) which became manifest either during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or "to a degree of 10% 
or more not later than [September 30, 2011]"; and the evidence 
must show "that (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Gutierrez v. Principi, 19 Vet.App. 
1, 7 (2004).  Section 1117 provides for entitlement to 
compensation on a presumptive basis to a Persian Gulf War veteran 
who complains of having an undiagnosed illness that is (or 
illnesses that are) 10% or more disabling during the presumptive 
period established by the Secretary.  38 U.S.C. § 1117(a)(1)(A) 
and (B); see Gutierrez, 19 Vet.App. at 6.  By definition, section 
1117 only provides compensation for symptoms of a chronic 
disability that have not been attributed to a "known clinical 
diagnosis."  38 C.F.R. § 3.317 (a)(1)(ii) (2009); see Stankevich 
v. Nicholson, 19 Vet.App. 470, 472 (2006) ("The very essence of 
an undiagnosed illness is that there is no diagnosis."); 
Gutierrez, 19 Vet.App. at 10 (a Persian Gulf War veteran's 
symptoms " cannot be related to any known clinical diagnosis for 
compensation to be awarded under section 1117"); 60 Fed.Reg. 
6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions 
of Public Law 103-446, as implemented by § 3.317, were 
specifically intended to relieve the unique situation in which 
certain Persian Gulf War veterans found themselves unable to 
establish entitlement to VA compensation because their illnesses 
currently cannot be diagnosed.").

The evidence above establishes that the appellant is a Persian 
Gulf veteran, who has complaints of chronic pain, which became 
manifest after service in the Persian Gulf and has not been 
attributed to a known clinical diagnosis.  To satisfy the 
presumption, the remaining question under Gutierrez is whether 
the pain has been manifest to a compensable degree.  Gutierrez, 
at 7.  

As the Board noted in the prior decision, pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  The Board must take pain into 
consideration when rating a service-connected musculoskeletal 
disability.  See Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997); 
see also 38 C.F.R. § 4.40 (2009).  There is, however, no specific 
Diagnostic Code to rate a complaint of pain.  To determine 
whether the undiagnosed illness is manifested to a degree of 10 
percent or more the condition must be rated by analogy to a 
disease or injury in which the functions affected, anatomical 
location or symptomatology are similar.  See 38 C.F.R. § 
3.317(a)(5); see also Stankevich, at 472.  Nonspecific, abdominal 
pain is not listed in the Ratings Schedule.  When an unlisted 
condition is encountered, it will be permissible to rate the 
condition under a closely related disease or injury in which not 
only the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).

The RO listed the right abdominal pain as falling under 
Diagnostic Code (DC) 7399-7338 in ratings sheets.  This DC 
indicates an analogous rating under DC 7338 for an inguinal 
hernia.  38 C.F.R. § 4.114 (2009).  A compensable rating is 
warranted under the DC for postoperative recurrent hernia, 
readily reducible and well supported by truss or belt.  Id.  A 
noncompensable rating is warranted for not operated, but 
remediable hernias, or for small, reducible hernias or without 
true hernia protrusion.  Id.  The appellant did have his gall 
bladder removed, but that appears to have done nothing to remedy 
his right abdominal pain, which was not changed by the surgery.  
The appellant's right abdominal pain has not been operated on, is 
intermittent and does not require an apparatus for management, 
such as a truss or belt.  The appellant had hepatomegaly on 
examination in December 2003.  This appears to be related to the 
steatohepatitis.  The appellant's later complaints of pain appear 
to be unaccompanied by hepatomegaly.  Otherwise, there is no 
protrusion.  The Board finds that the appellant's complaints 
would be most similar to not operated, but remediable hernias.  A 
10 percent rating is not warranted here.  

The appellant's medical records indicate that the pain may be 
related to a liver disorder.  In reviewing the Diagnostic Codes 
relating to liver disorder, DC 7345 and DC 7354 compensate 
chronic liver disease without cirrhosis and hepatitis C, 
respectively.  38 C.F.R. § 4.115a (2009).  For both, a 
compensable rating is warranted for intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period.  Id.  Note (2) under DC 7345 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  The appellant has already been compensated for 
musculoskeletal arthralgia, with fatigue, headache/head pressure 
with visual distortion, sleep disturbance, and irritable bowel 
syndrome, compensated as analogous to fibromyalgia.  While the 
appellant regularly seeks treatment from physicians for his 
abdominal pain, the record does not reflect bed rest prescribed 
by a physician.  Thus, the Board finds that the abdominal pain 
complaints do not rise to a compensable level under DCs 7345 or 
7354.  

The Board has also considered whether the ratings for 
pancreatitis are analogous.  Under DC 7347, pancreatitis warrants 
a 10 percent rating if there is at least one recurring attack of 
typical severe abdominal pain in the past year.  A 30 percent 
rating is warranted for moderately severe pancreatitis, with at 
least 4-7 typical attacks of abdominal pain per year, with good 
remission between attacks.  A 60 percent rating requires frequent 
attacks of abdominal pain, loss of normal body weight, and other 
findings showing continuing pancreatic insufficiency between 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 7347.  The Board 
notes that there is no pancreas involvement shown in the 
appellant's medical records.  The medical records note that the 
appellant's complaints were possibly related to gall bladder and 
liver disorders, the ratings provisions of which also compensate 
for pain.  As the pain has been suggestive of liver and gall 
bladder disorders, the Board considers those provisions to be 
more anatomically analogous than pancreas disorders.  See 
38 C.F.R. § 4.20.  

The Board has considered application of DC 5025, for 
fibromyalgia.  See 38 C.F.R. § 4.71a (2009).  Fibromyalgia, or 
fibrositis or primary fibromyalgia syndrome, is assigned a 10 
percent rating when it is with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's like symptoms that 
require continuous medication for control.  The note to this 
diagnostic code provides that 'widespread pain' means pain in 
both the left and right sides of the body that is both above and 
below the waist, and that affects both axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) and 
the extremities.  Putting aside the question of 'widespread' 
pain, the Board notes that the appellant does not appear to be on 
continuous medication to control the pain symptoms.  

The neurological ratings criteria do not address abdominal pain 
as such.  38 C.F.R. § 4.124a (2009).  The ratings criteria 
provide for organic disease of the central nervous system, 
miscellaneous diseases, cranial nerve and peripheral nerve 
diseases and epilepsies.  The appellant's complaints are not 
analogous to the central nervous system ratings, cranial nerve 
diseases, peripheral nerve diseases, or epilepsies.  Among the 
miscellaneous nerve disorders, the closest ratings provision is 
for migraines, which does provide compensation for bouts of pain.  
This Diagnostic Code is not anatomical similar and is not, 
therefore, analogous.  

The appellant's complaints of pain are not associated with 
eating, digestion, activity, breathing, heart rate, or 
elimination of waste.  The appellant's abdominal pain does not 
appear to be associated with the musculoskeletal system (other 
than fibromyalgia), organs of special sense, infectious diseases, 
immune disorders, or nutritional deficiencies, the respiratory 
system, the cardiovascular system, the genitourinary system, the 
hemic or lymphatic systems, the skin, the endocrine system, 
mental disorders, or dental or oral conditions.  

The appellant contends that his abdominal pain is the result of 
an undiagnosed illness.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994). The appellant's complaints are not in question; 
whether they constitute a compensable disability is.  The Board 
has not discounted the appellant's testimony.  This does not 
convert the complaints into a compensable disability.

The Board concludes that the appellant's complaints of abdominal 
pain are not compensable to a 10 percent degree.  

The United States Court of Appeals for the Federal Circuit has 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  The 
Board has therefore given consideration to whether service 
connection may be granted for the appellant's claimed disorder 
regardless of his Persian Gulf service.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Again, pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

Assuming the hepatitis is the cause of the appellant's abdominal 
pain, hepatitis, regardless of cause, is a diagnosable disease, 
not falling within the 'qualifying chronic disability' under 38 
C.F.R. § 3.317.  The appellant is not service connected for 
hepatitis and the hepatitis was first detected and diagnosed in 
2001, long after service discharge.  There is no evidence to 
suggest that hepatitis is related to service.  The appellant has 
offered no evidence that he has hepatitis as a result of service 
and the medical evidence does not suggest such a relationship.

Without the presumption, there is no competent evidence to 
connect the appellant's right abdominal pain to service.  With 
respect to the appellant's contentions that the pain is related 
to service, the Board observes that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology).  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence).  In this case, the 
appellant's right abdominal pain manifested several years after 
service.  His lay evidence is not the result of observations 
related to continuity, but the result of his conjecture.  The 
Board finds that the appellant's lay statements are not competent 
evidence of nexus to service.  

The joint motion for remand instructs that the Board determine 
why the December 2003 VA examination report was adequate given 
that the examiner indicated that the pain "may" be related to 
the appellant's hepatic disorder, in light of Obert v. Brown, 
which found that a medical opinion that stated "may" also 
implied "may not" and was therefore speculative.  5 Vet. App. 
30, 33 (1993).  While this opinion is speculative in the manner 
condemned in Obert, it is not without some probative value.  Each 
instance that examiners and treating physicians are confounded by 
the presentation of signs and symptoms is evidence which, in the 
aggregate, reduces the probative weight of an opinion which 
claims to come to a clear conclusion.  The Board notes that the 
possible hepatic etiology was one of many offered by other 
medical examiners during the course of the instant claim.  

The joint motion for remand refers to multiple possible 
etiologies listed in the appellant's medical records which the 
Board should consider.  As outlined above, the appellant has been 
evaluated for a large number of distinct disorders, with Gulf War 
illness one of many possible etiologies listed in the appellant's 
VA treatment records.  The appellant's Mayo Clinic and VA 
treatment records list Gulf War Illness/Syndrome as among those 
possible etiologies which might account for the appellant's right 
abdominal pain.  There is no indication from the entries among 
the Mayo Clinic or VA treatment records that the right abdominal 
pain is at least as likely as not caused or aggravated by Gulf 
War Illness/Syndrome or an undiagnosed illness.  These 
assessments suffer from a lack of probative value much as the 
December 2003 VA examination did under the rule of Obert.  

To remedy that indefinite possibility existing in the medical 
evidence, the Board remanded to obtain the 2007 VA examination.  
This examination report did offer a complete review of the claims 
file, interview and physical examination of the appellant and a 
reasoned opinion.  This is the report on which the Board 
concludes that the duty to assist has been satisfied.  The 
examiner indicated that the etiology of the pain was unknown.  
The report concludes that a nexus to service or an undiagnosed 
illness was not at least as likely as not.

It must be clear on the record that the inability of a VA medical 
examiner to opine on questions of diagnosis and etiology is not 
the first impression of an uninformed examiner, but rather an 
assessment arrived at after all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion.  Jones v. Shinseki, 23 Vet.App. 382, 389-90 (2010).  In 
this case, the appellant's many complaints have been evaluated by 
Rheumatology, Cardiology, Neurology, Gastroenterology, the 
orthopedic service, and the Gulf War Illness program, among 
others.  The questions of diagnosis and etiology have been 
developed time and again.  An inability to reach a medical 
opinion to a degree of certainty such as equipoise is supported 
by the varied opinions in the remaining record.  With a large 
variety of possible etiologies, the conclusion of the 2007 VA 
examination report is an assessment reflecting the limits of the 
medical knowledge, not the examiner in particular.  The Board 
finds the examination to be adequate.  See Jones.  As this report 
concludes that a nexus to service or an undiagnosed illness was 
not at least as likely as not, the Board finds that the 
preponderance of the evidence is against a relationship to 
service, to include an undiagnosed illness.  Thus, service 
connection cannot be granted.  

The Board cannot service connect pain without a diagnosed 
disability related to service under 38 C.F.R. § 3.303 or medical 
evidence associating it to a chronic, qualifying disability under 
38 C.F.R. § 3.317.  To the extent that the pain has been 
attributed to hepatitis, service connection is not available.  To 
the extent that the pain may be associated with 'qualifying 
chronic disability', there is no competent medical evidence to 
support such a finding to a degree which is at least as likely as 
not.  The appellant's lay statements connecting the pain to 
service are not competent evidence.  As such, the Board finds 
that the preponderance of the evidence is against the appellant's 
abdominal pain claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for right abdominal pain, to 
include as due to undiagnosed illness, is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


